Case 6:19-cv-06032-SOH-MEF Document 53                 Filed 07/13/20 Page 1 of 1 PageID #: 320



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


 CHAD NESBIT                                                                            PLAINTIFF


 v.                                    Case No. 6:19-cv-6032


 SHERIFF MIKE MCCORMICK;
 DEPUTY CURTIS; NURSE M. JARRETT;
 CAPTAIN R. HALVERSON; and
 CORPORAL DONAHUE                                                                   DEFENDANTS


                                              ORDER

        Before the Court is the Report and Recommendation filed June 11, 2020, by the Honorable

 Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. ECF No. 51.

 Judge Ford recommends that Plaintiff’s claims against Separate Defendant Nurse M. Jarrett be

 dismissed for failure to obey an order of the Court, failure to comply with the Court’s Local Rules,

 and failure to prosecute this case.        No party has filed objections to the Report and

 Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

 the Court adopts the Report and Recommendation in toto. Accordingly, Plaintiff’s claims against

 Separate Defendant Nurse M. Jarrett are DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 13th day of July, 2020.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
